         Case 7:12-cv-06421-KMK Document 250 Filed 05/28/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE COMMISSION,                            No. 12-CV-6421 (ICMK)

                               Plaintiff,

          -v-

 EDWARD BRONSON and
 E-LIONHEART ASSOCIATES, LLC,
 d/b/a FAIRHILLS CAPITAL,

                               Defendants,
         -and-

 FAIRIELLS CAPITAL, INC.,

                               Relief Defendant.


                                 NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that the firm of Archer & Greiner, P.C., hereby appears in

the above-captioned case for non-party witness Allen Tucci., and requests that all notices and all

papers served or required to be served in this case be given to and served upon the following:

                                    Michael S. Horn, Esq.
                                 ARCHER & GREINER, P.C.
                                 1211 Avenue of the Americas
                                          Suite 2750
                                    New York, NY 10036
                                     Tel. (201) 342-6000
                                      Fax(201) 342-6611
                                 Email: mhorn@archerlaw.com

                                             ARCHER & GREINER, P.C.
                                             Attorneys for non-party witness Allen Tucci.

                                             By:_______________________
                                                 Michael S. Horn
221243622v1
